Name: COMMISSION REGULATION (EC) No 452/97 of 10 March 1997 amending Regulation (EC) No 137/97 determining the extent to which applications lodged in January 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  foodstuff;  trade policy;  animal product
 Date Published: nan

 11 . 3 . 97 1 EN I Official Journal of the European Communities No L 69/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 452/97 of 10 March 1997 amending Regulation (EC) No 137/97 determining the extent to which applications lodged in January 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted Whereas an error has been discovered in Annex II of Commission Regulation (EC) No 137/97 (4); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 137/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1474/95 (') opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1219/96 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EC) No 1251 /96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin f), and in particular Article 5 (5) thereof, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p . 19 . (2) OJ No L 161 , 29 . 6 . 1996, p . 55 . 0 OJ No L 161 , 29 . 6 . 1996, p . 136 . (4) OJ No L 24, 25 . 1 . 1997, p. 16 . No L 69/2 [ ENI Official Journal of the European Communities 11 . 3 . 97 ANNEX (tonnes) Group number Available quantities El 82 620,75 E2 1 571,00 E3 5 600,62 PI 310,00 P2 184,97 P3 51,17 P4 40,85